          Case 1:19-cr-10335-DJC Document 174 Filed 09/15/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                       Criminal Action No. 19-cr-10335
                                    )
TANMAYA KABRA,                      )
                                    )
            Defendant.              )
____________________________________)

              ASSENTED TO MOTION TO SUPPLEMENT TANMAYA KABRA’S
                      SENTENCING MEMORANDUM EXHIBITS

        Defendant Tanmaya Kabra (“Mr. Kabra”) respectfully requests leave to supplement Exh.

I and Exh. V of his Sentencing Memorandum filed under seal on September 13, 2021. Mr.

Kabra received additional letters evidencing his charitable work and character on September 14,

2021 and, therefore, was unable to include the letters in his prior submission. Leave should be

granted because this information is relevant for the Court to understand Mr. Kabra’s character

and the way he has impacted the community around him.

        Counsel for the Government, Assistant U.S. Attorney Christopher Looney, has assented

to the requested relief.

        Accordingly, Mr. Kabra seeks to supplement Exhibits I and V to his Sentencing

Memorandum with this newly received material in support of his character and commitment to

charitable work.




                                                1

60891967 v1
          Case 1:19-cr-10335-DJC Document 174 Filed 09/15/21 Page 2 of 2




                                                     Respectfully submitted,
                                                     TANMAYA KABRA



                                                     By his attorneys,

                                                     /s/ Michael J. Connolly
                                                     Michael J. Connolly
                                                     Julianna Malogolowkin
                                                     HINCKLEY, ALLEN & SNYDER LLP
                                                     28 State Street
                                                     Boston, MA 02109
                                                     mconnolly@hinckleyallen.com
                                                     jmalogolowkin@hinckleyallen.com
                                                     Tel. (617) 345-9000
                                                     Fax (617) 345-9020
Dated: September 15, 2021


                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document filed through the ECF system will
be sent electronically by the ECF system to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on September 15, 2021.

                                                     /s/ Michael J. Connolly
                                                     Michael J. Connolly




                                                 2

60891967 v1
